Honorable Tom Renyon             Opinion No. C-81
Mstrlct Attorney
Braxorla County                  Re: Authority of Commls-
Angleton, Texas.                      sloners   Court   of
                                      Braxorla County to
                                      rent road equipment
                                      and/or  enter into a
                                      lease-purohaseagree-
                                      re;; for euoh equip-
Dear Mr. Kenyonr                            .
       You have requested the opinion of this offlce as
to whether the Braxorla County CommissionersCourt has
authority to reiit road eguQnaent or enter Into lease-
purchase agreements for road equipment to'be‘used.,for
County road oonstruatlon and malntenanoe,purposes.
       Braxorla County operates under the 'OptionalCounty
Road &au of 1947, &ticle~6716-1,~ Vernon's Civil Statutes.
Seotlon 15 thereof reads as follows:
            "Ali,equiyiuent, mater+als'and sup&'
       pllee for the oonstructlonand malnten-
       ance of oounty roads,and for the oounty
       road department shall be purohased by the
       CcmnlsslonersCourt on oompetltlvebids
       in oonfomlty with estlmates and speoi-
       floations prepared by the County Road Rngl-
       neer; except when upon reoomendatlon of
       the County Road Engineer  and when in the
       judgment of the CommlsslonerrCourt It is
       deemed In the best Interest for the oounty
       to do so, purohases In an amount not to ex-
       ceed One lhoueand Dollars ($l,OOO.OO)may
       be made through negotiationby the Comls-
       sloners Court's duly authorieed repreclenta-
       tlve, upon requisition to be approved by
       the Coimnlssloners Court OP the County Audl-
       tor without advertising for competitive
       bids. Before any claims ooverfng the pur-
       chase of suoh equipment,materials and
       supplies aqd for any servi$es contracted


                              -397-
Hon. Tan Kenyon, page 2 (c-81 )

        for by the Carrmlselon~rs CouPt, shall
        be ordered paid by the Co@nnlssloners
        Court, the CountyVRoadEngineer shall
        certify In writing to the correctness
        of the clalme~thereforand shall certify
        thatthe reapectlve equipment,materials
        and supplies covered by the olaims conform
        to speolflcatlonsapproved by,hlm and that
        the same respective equipment,materiala'
        and supplies were delivered In good condl-
        tlon and that any road department servloes
        oontraotedfor by the Connnlssloners  Court
        have been satisfactorilyperformed. The
        provisions of this seotlon shall not be
        oonstrued to permit the division or reduc-
        tion df purchases for the purpose of avold-
        lng the requirement of taking farmal bids
        on purchases which would otherwise exaeed
        @,e Thousand Dollars
                      ,,      ($l,OOO.OO)."
        l'hlsofflbe has 'prevlouelyIssued OplnloiisO-6859
 (1945) and M-1)4 (1953): Theae opln%ons dealt.with pdrtlcu-
 lar leases or lease-purahaseagreemedte. The oplnlona,
without expresely approving, implledly recognlzed'thebasic
 validity of a,oontliaot];forlease 'or'lease-purchase
                                                    of road
mgohlnery by a WuMilaslone~rs,oo~. aR6wever,no specific
'statutoryprovision or,court interpretationha&been found
whloh would expressly 'authorizea oomm#N3lonerscourt to
 enter Into this partloular type of 6ontr'sot. If such au-
 thority exists, It must be implied from the statutory pow-
 era granted to the o&nlrsloners oourt.
        Section 15, titlole!6716-1,supra, gives to the oam-
‘mlsslonersoourt:the authority to do all things connected
 with the.proourementof equipment,materials and supplles
 for the oonstruotlonand milntenanoe of oounty roada. The



            "There Is no reason to believe that.
       the.frsmersof the statute meant to restrlot
       the prooW&ment. of implements to a purohase.
       Of course, the word tpurohasella eseentlally
       applicable to the proaurement of material,
       for that, when used, beoomes a part of the
       roadbed,‘butimplementaand other equipment,
Hon. TornKenyon, page 3 (C-81 1


      which are snot exhausted In the work of
      constructlon,'maybe procured In other
      ways than by purbhase. The power obvl-
      ously conferred was to procure the lmple-
      ments, and the word 'purchase'was used
      as a mere direction as to the means of
      exercising the'power., The authority to
      purchase being the greater of the powers
      to be exercised, necesaarlly Included
      the leaeer power to lease or to accept
      as a donation."
       The reasoning expressed above Is sound and Is adopt-
ed as the opinion of this office.
       It must be noted that Seohon 15 of Article 6716-l
Includes a requirement that expendituresIn &%cesa of
@,OOO.OO must'be made upon the basis of coinpetltl~e bid;
ding. This requirement necessarily lncludes'any,expendlL
ture made under a rental or lease-purchasecontraat. This
$l,OOO.OO limit must be figured upon the total value of the
.entlrecontract and not upon any monthly or annual payment.
        In thla oonneotlon, the constitutionalllmltatlon
Imposed b$ Section 7 of Artiole XI of the Constltu~lonof
TexaB,'mustbe noted. In the event a rental or lease-purohase
Oontract'shouldextend beyond the pe?lod of one ye&r, It IS
probable that a debt of the type dealt with ih this donstltu-
tlonal ptiovlslon may be imeated,’In which event a bond lbsue
or’ time w&rr&nts would be reQuli%d. If a contraot la~reetrlo-
ted to the period covered by the annual caunty budget, the.
restrlotlonsof thls:oonstltutionalprovision would not be-
come operative.

                       SUMNARY
       Under the provisions of the Optional
       County Road Law of 1947, Artlole 6716-1,
       Vernon's,Civil 'Statutes,the Contmlssloners
       Court has authority to rent road equlment
       and/or enter Into a lease-purchaseagree-
       ment for such equipment.
       If the total oontraot entered Into re-
       qulreS the county to expend a SUIUgreater



                            -399-
_   -.    -




         Hon. Tom Kenyon, page 4 (c-81.)


                  thar,$l,OOO.OO,competitivebids are
                  required.
                                 , Yours very truly,
                                   WA&&R    CARR
                                   Attorney OeneTal


                                   BY
                                        Maloolm L. Quick
                                        Aaslstant
         MLQ:ms
         APPROVED:
         OPINION COMMITTEE
         W. V, Geppert, ChaInnan
         Sonny Davle
         ICehisTaylor
         Edward Moffett
         V. F. Taylor
         APPROVED FOR TIiEATTORNEY QENERAi
         By: Stanton Stone




                                           -4OO-